United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1699
                                    ___________

Kris Alan Hahn,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Thomas E. Bauer; Mark S. Wernick;      *
J. Marshall; Peter Sichko; Michael O. * [UNPUBLISHED]
Freeman; City of Minnespolis; County *
of Hennepin,                           *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: September 7, 2010
                                 Filed: September 17, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Kris Hahn appeals the district court’s1 order dismissing his civil action. Having
carefully reviewed the record de novo, see Strand v. Diversified Collection Serv. Inc.,
380 F.3d 316, 317 (8th Cir. 2004), and Hahn’s arguments on appeal, we conclude that
this appeal fails. We agree with the district court that the claims dismissed with

      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
prejudice for failure to state a claim were not viable claims under 42 U.S.C. § 1983,
and we find that the district court did not abuse its discretion in declining to exercise
supplemental jurisdiction over the state law claims, which were properly dismissed
without prejudice.2

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       Hahn also challenges the magistrate judge’s denial of leave to amend his
complaint, but that ruling is not properly before us because Hahn failed to object
timely to the order.

                                          -2-